DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of nucleic acids, and more specifically mRNA and the panel of genes recited in claim 2 in the reply filed on 3/9/2022 is acknowledged.

Claims 3, 4, 5, 6, 8, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Drawings
The drawings were received on 1/16/2020.  These drawings are not accepted. The text of Figures 4A-D is highly pixelated and not suitable for publication purposes. See MPEP 608.02(b)(I).

Specification
The use of terms, such as Illumina® and HiSeq®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 1 is drawn to a method for determining a presence of an intracranial aneurysm in a subject; however, the active method steps do not explicitly require determining a presence of the intracranial aneurysm in the subject. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of "method for determining a presence of an intracranial aneurysm in a subject" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. While the claim includes a “wherein” clause, the clause does not recite any active method steps and merely sets forth how the expression of the biomarkers may be used to indicate the presence of the intracranial aneurysm in the subject.
	The claims are given the broadest reasonable interpretation as requiring: a single step of analyzing a biological sample from the subject for expression of the recited biomarkers.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 7, 11, 12, 13, 14, 16, 18, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s) “analyzing a biological sample from the subject for expression of biomarkers” selected from the biomarkers of Example 1, Table 2 and/or Example 2, Table 3. The step is interpreted in the view of the instant specification as encompassing differential expression analysis (para. 75-76), dimensionality reduction (para. 81) and/or other bioinformatics (para. 83-84). Because the claims encompass the analysis of at a minimum two biomarkers, the analysis is one that could be carried out in a purely mental manner. Thus, the step encompasses a judicial exception.
	Similarly, claims 2 and 7 encompass the analysis of at a minimum two biomarkers.
	Claim 11 recites “determining the presence of the intracranial aneurysm in the individual based on a difference in expression of the biomarkers relative to the control”. The step also encompasses a judicial exception as an abstract idea related to making a decision based on the analysis of data. Similarly, claims 12-17 encompass the same judicial exception as they depend directly or indirectly from claim 11.
	Claim 11 requires a medical procedure on the individual, which encompasses imaging the aneurysm (claim 12), determining the size and location of the intracranial aneurysm (claim 13), determining that the intracranial aneurysm is a fusiform intracranial aneurysm (claim 14), treating the fusiform intracranial aneurysm with a flow diverter (claim 15), determining that the intracranial aneurysm is a saccular intracranial aneurysm (claim 16), treating the saccular intracranial aneurysm by endovascular coiling or surgical clipping (claim 17). The “medical procedures” of claims 13, 14 and 16 encompass abstract ideas in the form of analyzing data to make a determination regarding the intracranial aneurysm.
	Claim 19 recites “determining the presence of the intracranial aneurysm in the individual, and further determining that the individual is at risk of subarachnoid hemorrhage (SAH)”. The steps encompass abstract ideas in the form of data analysis and making a determination about the subject.
	Claim 20 recites “performing a medical procedure on the individual”. In view of the instant specification and the scope of other medical procedures as described in claims 13, 14 and 16, the claim encompasses abstract ideas in the form of analyzing data to make a determination regarding the intracranial aneurysm.
The judicial exception of claims 1-2, 7, 11-14, 16, 18, 19 and 20 are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. Claims 15 and 17 are interpreted as applying or using the judicial exception to effect treatment or prophylaxis for the disease. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available reagents and technology that are known in the field (para. 73). The imaging of claims 12-14 and 16 are well-known and conventional in the context of aneurysms.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims specify determining increased expression of at least one biomarker from one set and determining decreased expression of at least one biomarker from a second set. The increased and decreased expression is relative to “a control”. The instant specification describes a “control” as those without intracranial aneurysm (para. 60) or individuals determined to have an intracranial aneurism (para. 43).
While the claim encompasses any “control”, the instant specification demonstrates applicant only had possession of methods for determining a presence based on biomarker expression that is different from a control and indicates the presence of intracranial aneurysm in the subject and in particular observing the relative expression specified in claim 2 in which the control is an individual without intracranial aneurysm. One would not have found applicant to be in possession of methods in which the control is a subject with intracranial aneurysm and the presence of intracranial aneurysm in the subject is based on differences in biomarker expression relative to that control. One would not have found such a method to result in indicating the presence of an intracranial aneurysm in the subject based on the guidance in the specification.
The limited example of a single species of control that result in the relative expression levels described in the claims does not support the entire genus of controls encompassed by the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for methods for determining a presence of an intracranial aneurysm in a subject based on analyzing a neutrophil sample from the subject for RNA expression of the claimed biomarkers and determining a intracranial aneurysm is present when the determined expression of the biomarkers is different control based on the expression the biomarkers in neutrophils of an individual that does not have an intracranial aneurysm, does not reasonably provide enablement for methods for determining a presence of an intracranial aneurysm in a subject based on analyzing any biological sample from the subject for any expression of the claimed biomarkers and determining a intracranial aneurysm is present when the determined expression of the biomarkers is different any control.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims are broadly drawn to methods for determining a presence of an intracranial aneurysm in a subject. The claims encompass embodiments in which it is determined or indicated that the subject has the presence of an intracranial aneurysm based on the determined expression of the claimed biomarkers. The expression levels are determined by analyzing a biological sample. The term “biological sample” broadly encompasses any type of biological sample, such as hair, saliva, blood, muscle, skin, cells, etc. The claim encompasses determining expression levels are different, e.g. increased or decreased, relative to a control. The term “a control” broadly encompasses any biological sample from any individual, such as skin from individuals with an aneurysm, lung from individuals without an aneurysm, etc. The claim requires analyzing a biological sample for “expression of biomarkers”, which broadly encompasses the expression of biomarkers as the mRNA level or at the protein level.
Teachings in the Specification and Examples:
The instant specification describes analyzing the mRNA expression levels of genes within neutrophils obtained from a subject with an intracranial aneurysm and comparing it to the expression of mRNA of genes within neutrophils from a subject without an intracranial aneurysm. This comparative analysis allowed applicant to identify a set of genes that were differentially expressed between the two groups and permitted applicant to differentiate within a validation cohort, those individuals with an intracranial aneurysm from those without one. See paras. 60, 88, 94, 102 and 124.
The instant specification is silent regarding other types of biological samples, protein expression of the biomarkers and other types of controls.
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high, however, the predictably associated with determining the presence of an intracranial aneurysm in a subject based on the different in any expression of a biomarker in any biological sample relative to any control is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The art of Chan (G&P magazine. 6(3): 20-26. 2006.) teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p. 1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p. 3, sixth full paragraph). In general, the state of the art was such that one would not readily expect to observe agreement between mRNA levels and protein levels in cells and/or tissues. See Chen (Molecular & Cellular Proteomics. 2002. 1:304-313); Greenbaum (Genome Biology. 2003. 4:117); Kendrick (“A gene’s mRNA level does not usually predict its protein level”. Kendrick Labs, Inc. 9/25/14); Maier (FEBS Letters. 2009. 583:3966-3973); and Pascal (BMC Genomics. 2008. 9:246). Thus, it is unpredictable whether the RNA expression levels observed and described in the instant specification can be reasonably extrapolated to protein expression levels of the biomarkers.
	The state of the art demonstrates that expression levels vary between tissues and tissues have expression profiles that are unique to the particular tissue analyzed. See Saito-Hisaminato (DNA Research. 2002. 9:35-45). Furthermore, even within a blood sample, the different types of cells have unique expression profiles. See Allantaz (PLoS ONE. 2012. 7(1):e29979) and Kumar (Nature Communications. 2015. 6:Article number 7971). Thus, it is unpredictable whether the RNA expression levels observed and described in the instant specification can reasonably extrapolated to other types of biological samples.
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including protein expression in a variety of types of biological samples relative to different types of controls, would have to be studied to establish that one could reasonably determine the presence of an intracranial aneurysm in a subject using methods encompassed by the full scope of the claims.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for determining a presence of an intracranial aneurysm in a subject. However, the method steps in the claim only require analyzing a biological sample from the subject for expression of the recited biomarkers. Thus, it is unclear if applicant intends to cover any method of analyzing a biological sample from a subject for expression of the recited biomarkers, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of determining a presence of an intracranial aneurysm in a subject as set forth by the preamble of the claim. Amending the claim to include an active process step directed towards determining the presence of an intracranial aneurysm in the subject based on the analyzed expression of the biomarkers may overcome this objection. Alternatively, applicant may amend claim 1 to include the elements of claim 11 or claim 19. Claims 2, 7 and 11-20 are similarly indefinite because they directly or indirectly depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinloog (Stroke. 2016. 47(5):1286-1293 and Supplementary Materials).
The following rejections are over the generic claims and do not address the elected species.
Regarding claims 1-2, Kleinloog teach analyzing a biological sample from a subject for expression of biomarkers by performing RNA sequencing analysis of intracranial aneurysm walls (p. 1287, Patient Selection and Tissue Collection; and Library Preparation and RNA Sequencing).
The biomarkers include HOXB2, which was observed to be increased relative to controls (Supplementary Table IV, p. 35).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (Neurosci Bull. 2014. 30(1):99-106).
The following rejections are over the generic claims and do not address the elected species.
Regarding claims 1 and 7, Yu teach analyzing a biological sample from a subject for expression of biomarkers by performing a microarray analysis on aneurysm tissues (p. 100, Selection and Treatment of Participants).
The biomarkers include IL8, which was observed to be altered relative to controls (Table 2).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabatino (Journal of Biological Regulators & Homeostatic Agents. 2013. 27(3): 10 pages; cited on the 3/31/2021 IDS).
The following rejections are over the generic claims and do not address the elected species.
Regarding claims 1 and 7, Sabatino teach analyzing a biological sample from a subject for expression of biomarkers by performing a microarray analysis on peripheral venous blood samples (p. 730, Patient selection and Total RNA extraction from PBMC; and p. 731, Agilent one color gene-expression oligo-microarray).
The biomarkers include THBS1 and VWF, which was observed to be altered relative to controls (p. 733, Table II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.3

Claims 1 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabatino (Journal of Biological Regulators & Homeostatic Agents. 2013. 27(3): 10 pages; cited on the 3/31/2021 IDS) in view of Bey (AJR. 2011. 196:32-44).
The following rejections are over the generic claims and do not address the elected species.
Regarding claims 1 and 11-20, Sabatino teach analyzing a biological sample from a subject for expression of biomarkers by performing a microarray analysis on peripheral venous blood samples (p. 730, Patient selection and Total RNA extraction from PBMC; and p. 731, Agilent one color gene-expression oligo-microarray).
The biomarkers include THBS1 and VWF, which was observed to be altered relative to controls (p. 733, Table II).
Sabatino teaches the markers are used to predict high risk of aneurysm rupture (Abstract; p. 729).
Sabatino does not teach the specific elements of claims 11-20.
However, Bey teaches imaging techniques for aneurysms (p. 33) and treatments for aneurysms (p. 35-36), including those of claims 11-20, were well known in the field.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Sabatino for the determination that an intracranial aneurysm is present and at risk of rupture and subsequent imaging, analysis of the size and location and performing a medical procedure to treat the intracranial aneurysm. One would have been motivated to make the modification as it pairs gene analysis of blood with established protocols for the evaluation and treatment of intracranial aneurysms. The modification has a reasonable expectation of success as it simply combines known assays in the field of analyzing, screening and studying intracranial aneurysms.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634